Title: To James Madison from Richard Taylor, 26 September 1816
From: Taylor, Richard
To: Madison, James



Dear Sir,
Frankfort Septer. 26 1816

I have for Several years past been in a State of Suspence, respecting Some Claims I have on the General Government.  Colo. R. M. Johnson’s friendly attention to me, when I was at the Citty, relieved me from much fatigue.  I told him my wish to petition Congress for an allowance to defray the frequent, & expensive Surgical, & medical bills I had to pay, almost every year, on acct. of the old wound I recd. 37 years ago in defence of our Just Cause.  Colo. Johnson took me with him to the War office.  There in Conversation with Majr. Rogers, I believe principal Clerk, respecting my wish, the Majr. observed, I had been but a few months before, placed on the pention list, & on examining the Book found it to be in Sepr. 1808 at 240$.  On seeing it was So, I told Colo. Johnson I was Satisfied with the allowance, & Should not petion on that acct., but I wished to petition for Leave to withdraw my Military entrys, of 3,000 Acres of land near what is Called the Iron banks, & get leave to enter them elsewhere, as that Country was Ceded to the Indians.  On Speaking to you on that Subject, you Said you thought those lands would become very Valuable, & I think Sir you advised me not to withdraw those entrys, if I Could.  My Dear Sir you Cannot form any oppinion what I have Suffered, & endured Since I Saw you, by this old tormenting wound, & to be Still alive.  Mr. Henry Clay, was in Frankfort Seven or Eight weeks after it was laid open.  I was mending, he Came to See me.  On Seeing my wound dressing, he observed, that if Congress only Could See my Situation, there was no doubt but they would grant me a liberal allowance.  The State of Virginia paid all my Surgents bills till I moved out here, which was in the fall 1794.  Few years Since I have been in this State, but I have been obliged to Call in Surgical aid.  Frequently the wound has kept open from three, to Six months at a time.  The rising, or gathering, is always from the bone, & is very painfull untill it is opened.  The General Government has not paid one Cent for me.  I have made frequent applications to our representates from this State, that knew my Situation best, but how my Case has been represented, or attended to, I Cannot Say.  I had taken a great deal of pains to Collect all the Certificates that I Could, & thought Would Strengthen my Claim, & gave them, & Sent them on to Mr. Johnson, & Mr. Clay, amongst which was Doctr. Ridgleys, & Warfields, Joint examination before my last attack; as well of Doctor J. Collings who has performed more operations on me, than any man in this State, Doctor Scott, the Next most.  They are both Dead, others have moved away.  I also Sent on Certificates of a number of private Gentlemen, that frequently Visited me while under the Surgeonts hands.  The last Violent attack that like to take me off, was in Febry. 1811.  It Commenced as usual, but more Violent about the 8 or 9th Day I threatned if the Doctors would not lay it open, I would plunge my knife to the bone, let the Consequence be what it wou’d.  I had not Slept for Several nights.  I knew I Could not live many hours in the Situation I was in.  I prevaild on them to lay it open, & in five munite’s after it was open, I fell a Sleep, & Slept a long time  The Doctors thought upwards of a Quart Came away at that time, & in the Course of Eight weeks they thought it equal to four Gals.  Pardon me Sir for mentioning my Sufferings to you.  I thought it might be necessary if any one Should asked you about me.  Mr. Rd. M. Johnson tels me he has found my Vouchers he thought was lost.  I wrote to my old acquaintance, & I believe my friend, Colo. Monroe Secretary of State nearly two months ago, to apply at the War office, & if he Could draw what I was placed at, & inform me as Soon as possible of it, & if it was nesesary I would Send on a power of attorny.  I have not heard from him  I am afraid my letter never got to hand.
When I was at the federal Citty, & Seeing that I was placed on the pention list at 240$, that with my Virginia pention, I was in hopes would enable me to live Comfortable, and pay all my Doctors Bills.  I lost my Wife Soon after I returned home.  I divided what property I had amongst my Children.  Some of them had large families.  I have now 37 Grand Children alive.  In the Course of two years, my two living Daughters lost their Husbands, Viz, Issac Robertson by being Dirked by a Mr. Dearborn, a limner from Massachusetts, & Peter Fontaine who killed himself by hard drinking.  They left thier families, after paying only I may say half their Debts, without a Shilling;  I made out to purchace ten acres of land about 1 1/2 miles from Frankfort, for a home for my Daughter Robertson.  She has a helpless Set of Children, four Girls, & one Son.  I live with them, my Daughter Fontaine with one Daughter lives part of her time with us.  I seldom go from home, for my knee, & leg Swell more or less every day, Since it was laid open last.  My knee is extremely weak.  I Can’t walk any without a Stick, and that when I get up, I am afraid to Step, till I try whether my knee will Support me.  I am Satisfied from the piece of Bone, that was extracted Six months after laying my wound open, that my thigh bone Cannot be Sound.  The piece is not a Scale, for it is porous, on every Side.  My knee is very weak, & the Sweling never intirely gorne, & the musels and leader So relaxed, I am afraid it will not be long before I shall again require Surgical aid.  If it Should prove to be the Case, unless the rising, & discharge is more moderate than the last, it must Carry me off.  My friend I am in debt  I wish to pay what I owe in this painful world, before I leave it.  I thank my God I am not much afraid to die.  I wish very much, if I Could provide by Some means, to leave my Daughters & their poor orphin Children a Small Compensition to keep them from want.  In our present Situation I am not able to educate them, which distresses me much.  I am in debt owing in the Confidence I have had from year to year of receiving the pention as I am placed at on General Government Book.  I am extremely anxious to hear from Colo. Monroe.  Pray Sir See him, & examine the Book at the War office  If I am deceived there I am ruined  I inclosed a Copy of Majr. Croghans atted. Certificates, as State Commr: of the entrys of my Military Warrants, for three Thousand acres of land, do you think Sir, if I Should live that I Could obtain leave of Congres, to withdraw these entrys, & enter them in the State of Indiana, or Masura teritory, or do you think Congress would give me what they got for Warrants granted by them.  I have offered my entry for one Dollar.  Half a Dollar is offered me.  I was offered that 20 years ago; these entrys was made in augst. 1784, 32 years ago.  I hope Congress will not plead the act of limitation.  My Dear Sir let me hear from you by the 20th. of October if it is only to acknoledge the rect. of this confused troublesome Scrawl.  If I Should be disapointed in pention at the War office, I Still owe for Surgical assistance, besides nearly four hundred Dollars, for money Borrowed.  I Shall I am afraid be obliged to Sacrafise the above land  It is all I have.  I Shall hope for the best, till the 20th. Next month.  My best Wishes for your & Mrs. Madison’s Happiness.  Your affecte. Friend

Richd. Taylor Senr.


N. B.  Pray if you Can spare only a few minutes, write me.  Let my Case be what it may, I Shall be better Satisfyed than I am & to hear from you by 20th. Octbr. Vizt. Next month

R T
